[J-112-2019]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    COMMONWEALTH OF PENNSYLVANIA,                   :    No. 77 MAP 2018
                                                    :
                        Appellee                    :    Appeal from the Order of the
                                                    :    Superior Court at No. 1529 MDA
                                                    :    2017 dated May 25, 2018,
                 v.                                 :    Reconsideration Denied August 3,
                                                    :    2018, Reversing the Order dated
                                                    :    September 15, 2017 of the York
    STEVEN WINFIELD COCHRAN, II,                    :    County Court of Common Pleas,
                                                    :    Criminal Division, at No. CP-67-CR-
                        Appellant                   :    0000361-2017, Vacating the
                                                    :    Judgment of Sentence and
                                                    :    Remanding for Resentencing.
                                                    :
                                                    :    ARGUED: November 21, 2019


                                           OPINION


JUSTICE MUNDY                                               DECIDED: January 20, 2021
         In this appeal by allowance, we are asked to decide whether a line of Superior

Court cases dating back to 2004 has eroded the procedural requirements of Section 1106

of the Judicial Code requiring restitution be set at the time of sentencing.1 Because the



1   The statute provides in pertinent part as follows:

                § 1106. Restitution for injuries to person or property

                (a) General rule.--Upon conviction for any crime wherein:

                      (1) property of a victim has been stolen, converted or
                otherwise unlawfully obtained, or its value substantially
                decreased as a direct result of the crime . . . the offender shall
facts of the instant matter are distinguishable from the line of cases cited by Appellant,

we conclude that the Superior Court in the instant matter erred in vacating Appellant’s

judgment of sentence and remanding for resentencing.

      Appellant, Steven Winfield Cochran, II, briefly stayed at a vacation home owned

by his grandparents. On December 4, 2016, Appellant’s grandparents visited the home,


             be sentenced to make restitution in addition to the punishment
             prescribed therefor.
                                          ...

             (c) Mandatory restitution.--

                     (1) The court shall order full restitution:

                             (i) Regardless of the current financial resources
                     of the defendant, so as to provide the victim with the
                     fullest compensation for the loss. . . .

                                             ...

                  (2) At the time of sentencing the court shall specify the
             amount and method of restitution. In determining the amount
             and method of restitution, the court:

                           (i) Shall consider the extent of injury suffered by
                     the victim, the victim’s request for restitution as
                     presented to the district attorney in accordance with
                     paragraph (4) and such other matters as it deems
                     appropriate.
                                           ...

                    (4)      (i) It shall be the responsibility of the district
             attorneys of the respective counties to make a
             recommendation to the court at or prior to the time of
             sentencing as to the amount of restitution to be ordered. This
             recommendation shall be based upon information solicited by
             the district attorney and received from the victim.

                                             ...

18 Pa.C.S. § 1106.



                                      [J-112-2019] - 2
finding Appellant intoxicated. An altercation ensued, during which Appellant threatened

and assaulted his grandmother, and deliberately destroyed various items of personal

property. Also during the altercation, a fire was ignited, causing additional damage to the

premises and personal property. Appellant was arrested and charged with terroristic

threats, simple assault, two counts of criminal mischief, and three counts of harassment.

Appellant and the Commonwealth engaged in plea negotiations.2 On June 29, 2017, at

the beginning of the plea hearing, both counsel informed the trial court that the total

restitution claimed exceeded $65,000.00, but that Appellant disputed whether he was

responsible for that total amount because some of the destroyed or damaged property

had belonged to him. Defense Counsel3 requested a hearing be scheduled to determine

the proper restitution amount. N.T., 6/29/17, at 2-3. The trial court granted the request

and proceeded with the guilty plea colloquy. Appellant entered a plea of guilty to one

count each of terroristic threats, simple assault, and criminal mischief.

       Following the entry of the plea, the trial court proceeded to the non-restitution

aspects of sentencing. The trial court sentenced Appellant to an aggregate term of three

to 23 months’ incarceration, and Appellant received credit for 207 days times served, and




2By the time the plea was entered in this case the trial court’s deadline for entry of a
negotiated plea had expired. Therefore, the plea was accepted as an open plea. Trial
Court Order, 5/1/17. Nevertheless, the charges Appellant pleaded to and the charges the
Commonwealth nolle prossed comported with the negotiated plea agreement.
Additionally, the court’s sentence paralleled the recommended sentence contained in the
agreement. See generally, N.T., 6/29/17.
3 At the time of his plea and the June 29, 2017 portion of his sentencing, Appellant was
represented by Attorney Alisa Livaditis of the York County Public Defender’s Office. At
the August 28, 2017 hearing, Attorney Brad Peiffer of that office represented Appellant.
Subsequently Appellant was represented by a third attorney from that office, Anthony
Tambourino.



                                     [J-112-2019] - 3
was to be released on a detainer in Maryland.4 Defense Counsel then specifically

requested Appellant remain in the York County Prison and not be released on a detainer

to Maryland until after the restitution hearing had occurred. The trial court granted

Defense Counsel’s request, and its June 29, 2017 order included a provision scheduling

the requested restitution hearing for August 28, 2017. Trial Court Order, 6/29/17.

       Subsequently, Defense Counsel also filed a written Motion for Restitution Hearing

which included the following language:

              6. As a term of his plea agreement, [Appellant] was agreeable
              to paying restitution for the items that he intentionally
              damaged within the residence.

              7. [Appellant] has reviewed the restitution documentation
              provided and believes that some of the items cited by the
              insurance company are his property, and thus should not be
              a component of his restitution.
Motion for Restitution Hearing, 6/30/17, at ¶¶ 6-7.

       On August 28, 2017, at the restitution hearing, the Commonwealth presented its

witnesses and documentation supporting its proposed restitution amount. Appellant

objected to the court’s jurisdiction, but the trial court overruled the objection and heard

the evidence on the basis that “the hearing was specifically requested both orally and by

written motion at [Appellant]’s request.” Trial Ct. Op., 11/8/17, at 4. The court was unable

to complete the hearing in the time allotted, and the matter was continued to September

15, 2017 for Appellant to present his case for a lower restitution amount.   At the hearing,

Appellant’s new counsel again argued the court lacked jurisdiction to enter a restitution

order or amend the sentencing order because more than 30 days had passed since the

June 29, 2017 order, which Appellant deemed to be a final sentencing order. “After



4The credit for time served was from December 5, 2016 to June 29, 2017. The minimum
sentence was based on the plea agreement’s time-served recommendation.


                                     [J-112-2019] - 4
making additional argument on that issue, defense counsel conceded that [Appellant] had

no claim to contest the restitution amount presented by the Commonwealth.” Id. at 5.

The trial court overruled Appellant’s jurisdictional objection. The trial court entered an

order directing Appellant to pay restitution in the amount of $70,951.59.

       Appellant appealed to the Superior Court, arguing that the Commonwealth failed

“to make a recommendation for restitution and the trial court failed to set restitution at the

time of sentencing on June 29, 2017, as required by 18 Pa.C.S. § 1106(c)(2).” Super. Ct.

Op. at 3 (citing Appellant’s Brief at 4). In an unpublished memorandum, a unanimous

panel of the Superior Court ruled that the trial court erred in failing to determine the

amount of restitution “at the time of sentencing” in accordance with the dictates of Section

1106(c), whose restitution requirements implicate the legality of the sentence.

Additionally, the panel held that, by finding the trial court’s restitution order to be illegal,

that court’s overall sentencing scheme had been upset. Therefore, the panel vacated the

entire sentence and remanded for resentencing.

       We granted Appellant’s petition for allowance of appeal to address the following

question:
              Whether the Superior Court, in a line of cases going back to
              2004, has gradually eroded the General Assembly’s plain
              mandate established in 18 Pa.C.S. §1106(c) that restitution
              must be set at the time of sentencing?
Commonwealth v. Cochran, 199 A.3d 884 (Pa. 2018) (per curiam).

       Appellant is challenging the order of the Superior Court vacating Appellant’s

judgment of sentence and remanding for resentencing. Specifically, Appellant argues his

appeal in the Superior Court solely challenged the order setting restitution, and not

Appellant’s judgment of sentence. Relying on Commonwealth v. Dinoia, 801 A.2d 1254,

1255 (Pa. Super. 2002) (holding “a sentencing court may not leave the amount of

restitution open for determination at a later date”), Appellant argues the trial court was



                                       [J-112-2019] - 5
without jurisdiction to impose restitution as it was not done at sentencing. Appellant

argues the Superior Court erred in concluding his case was “factually distinguishable from

Dinoia in that the restitution hearing was requested at the time of sentencing by

[Appellant] and was scheduled by the Court within sixty days, not the eighteen months

that occurred in Dinoia.” Appellant’s Brief at 7 (citing Super. Ct. Op. at 5).

         The crux of Appellant’s argument centers on a line of Superior Court cases he

asserts has eroded the sentencing and restitution mandates the court set out in Dinoia.

Appellant argues Dinoia addressed the legislative amendments to the sentencing

provisions in 18 Pa.C.S. § 1106(c)(2) and unequivocally created a plain rule that

sentencing courts are required to set any restitution obligation, including the amount of

restitution, at the time of sentencing, and that failure to do so renders a subsequent

imposition of restitution illegal.

       He further asserts that the “at the time of sentencing” language in the provision is

clear and not subject to further statutory interpretation. Appellant notes this Court has

interpreted an identical phrase in 18 Pa.C.S. § 7508, which provides for a mandatory

sentence if a defendant has a conviction for another qualifying offense “at the time of

sentencing.” In Commonwealth v. Vasquez, 753 A.2d 807 (Pa. 2000), this Court reviewed

the Superior Court’s interpretation of the provision as not contemplating other convictions

resulting from the same criminal complaint. We held, “the wording of [Section 7508] is

unambiguous, and clearly requires that as long as at the time of sentencing, a defendant

‘has been convicted’ of another qualifying ‘offense,’ the defendant shall receive an

enhanced sentence.” Vasquez, 753 A.2d at 809 (italics in original).

       Appellant suggests this principle in the instant case is strengthened by reading

subsections (c)(4) and (c)(2) in pari materia, as the Superior Court has acknowledged in

prior precedent, illustrated by the following:




                                      [J-112-2019] - 6
               Section 1106(c)(2) mandates that at the time of sentencing
               the court shall specify the amount and method of restitution
               (emphasis added). This must be read in conjunction with
               subsection (c)(4) requiring the Commonwealth to make a
               recommendation to the Court at or prior to the time of
               sentencing. This section would be rendered meaningless if
               the Commonwealth could just come up with any figure and
               then move to modify it later.
Commonwealth v. Ortiz, 854 A.2d 1280, 1283 (Pa. Super 2003). Appellant argues that,

absent application of the statute’s clear meaning, it would be absurd to base restitution

on a recommendation made after sentencing.

       In the instant case, at the plea hearing, the district attorney informed the court that

the restitution amount was known, albeit disputed.            Appellant argues there was no

imperative to proceed to sentencing immediately after the acceptance of the plea. 5 In

proceeding with sentencing, however, Appellant asserts the court in this case was not

prevented from setting restitution at that time subject to any objection Appellant might

make in post sentence motions to be resolved within the 30 day jurisdictional window

retained by the sentencing court.         See 42 Pa.C.S. § 5505.           Appellant argues the

sentencing court in this case, having failed to follow either option, lost jurisdiction by the

time it belatedly set restitution, resulting in an illegal restitution order.   Appellant, without

reference to the concession made in his motion for a restitution hearing agreeing to set

restitution at a later date, contends that the fact that he was aware of the recommendation

for restitution and expressed an intention to dispute the amount, did not absolve the

sentencing court from compliance with the statute. He further argues his knowledge of



5The Comment to Pennsylvania Rule of Criminal Procedure 705.1, which implements the
dictates of Section 1106(c), states: “When imposing restitution, the judge should consider
whether the defendant has received notice . . . and whether the defendant intends to
object . . . . The sentencing hearing may need to be continued as a result.” Pa.R.Crim.P.
705.1 Cmt.



                                        [J-112-2019] - 7
the restitution dispute should not be deemed a waiver of his right to the certainty of a

legally imposed sentence.6

       Appellant narrowly focuses on whether the Superior Court erred in vacating

Appellant’s judgment of sentence rather than solely the order imposing restitution. He

contends that subsequent decisions by the Superior Court have created exceptions to the

rule established by the General Assembly by vacating the entire sentence, including the

legal portion of a sentence, to permit resentencing when trial courts have failed to set

restitution at sentencing.       Appellant argues this exception creates uncertainty in

sentencing to the detriment of defendants and is contrary to the statute’s straightforward

mandatory procedural requirements.

       Appellant claims that, in cases subsequent to Dinoia, the Superior Court has

deviated from its remedy of only vacating the illegal restitution order. According to

Appellant, this deviation effectively carved out an exception to the plain requirements of

Section 1106 by introducing concepts into the remedy analysis not germane to the

illegality of the restitution order.   The first such case was Commonwealth v. Deshong,

850 A.2d 712 (Pa. Super. 2004). Therein the sentencing court entered “$TBD” in its

sentencing order in lieu of a definite restitution amount.      Fourteen months later it

determined an amount. On appeal, the Superior Court majority determined that the

probationary sentence Deshong received was probably contemplated due to the

presumed restitution requirement.        Thus, the court deemed its ruling that the late

imposition of a restitution amount was illegal likely upset the sentencing scheme of the

trial court, warranting vacating the entire sentence. Deshong, 850 A.2d at 716-17.    The

6  Alternatively, Appellant argues that even if this Court were to determine Section 1106
ambiguous, the rule of lenity leads to the same result. Thus, “even when the court feels
like a defendant is ‘getting away with something’, [following the plain language] is
precisely what an appellate court is required to do.” Appellant’s Brief at 22.



                                        [J-112-2019] - 8
majority distinguished Dinoia by noting the Commonwealth in that case had not

“specifically argued that removing the restitution order upsets the trial judge's sentencing

scheme.” Id. at 714.7

       Appellant, in addition to questioning the correctness of the Deshong decision,

argues this case is distinguishable. In Deshong, the record reflected that Deshong

received a probationary sentence in lieu of incarceration in part due to the existence of a

restitution component. Instantly, Appellant received a guideline sentence of incarceration

for time served. According to Appellant, there is nothing in the record below to indicate

the sentence of incarceration was in any way contingent or dependent on the amount of

restitution.

       In Commonwealth v. Mariani, 869 A.2d 484 (Pa. Super. 2005), the Superior Court

held that it was not the late imposition of a restitution amount that rendered the initial

sentence illegal, but the indication at the time of sentencing that restitution was to be

determined that failed to comport with Section 1106.          Mariani, 869 A.2d at 486.

Determining the confinement and monetary elements of the sentence to be integrated,

and citing Deshong, supra, the court vacated the entire order for resentencing. Id. at 487.

       Appellant concludes that the “work-around” created by the Superior Court in

Deshong and Mariani, and followed by the court in the instant case should be disapproved

by this Court in favor of enforcement of the plain meaning of Section 1106. To do

otherwise would render the mandatory strictures of the section merely advisory, allowing

violation with impunity. Accordingly, Appellant concludes “the fact that a sentencing order

does not contain restitution even if it was discussed during a sentencing hearing does not



7 The dissent in Deshong opined that Section 1106 was inapplicable because the
defendant received a probationary sentence, such that the imposition of restitution was
governed by 42 Pa.C.S. § 9754, as a condition of probation.


                                     [J-112-2019] - 9
make the sentence illegal.” Appellant’s Brief at 40. Rather, Appellant argues that the

restitution order should be vacated without upsetting the original sentencing scheme. Id.

       The Commonwealth argues that the Superior Court correctly vacated Appellant’s

judgment of sentence, including the trial court’s restitution order, and therefore Appellant

is not entitled to relief. In support, the Commonwealth argues that the Superior Court

correctly relied on and applied Commonwealth v. Goldhammer, 517 A.2d 1280 (Pa.

1986). Therein we noted that a defendant appealing “a judgement of sentence accepts

the risk that the Commonwealth may seek a remand for resentencing thereon if the

disposition in the appellate court upsets the original sentencing scheme of the trial court.”

Id. at 1283. The Commonwealth asserts that Appellant engages in an initial error by

suggesting the order setting restitution is something distinct from the sentence. The

Commonwealth argues that a challenge to the imposition of restitution in this case was

non-waivable, and as said, implicated a legality of sentence issue. Therefore it was not

error for the Superior Court to consider the sentence as a whole. Appeals lie from the

judgment of sentence, not an order resolving post-sentence issues. See Commonwealth

v. W.H.M, Jr., 932 A.2d 155, 158 n. 1 (Pa. Super. 2007). That the issue raised pertains

to procedural aspects of the sentencing does not alter the characteristics of the restitution

as part of the sentence.

       The Commonwealth next submits there is ample support for the Superior Court’s

conclusion that, by finding the manner the restitution amount was set in this case was

illegal, it upset the sentencing scheme of the trial court. The plea agreement in this case

included a term for imposition of restitution. The trial court noted that not entering a

restitution amount would afford Appellant a benefit for which he had not bargained. The

Commonwealth notes that the trial court, after hearing the accounts of Appellant’s actions

underlying the charges, was concerned by the disparity between Appellant’s admissions




                                     [J-112-2019] - 10
and the victim’s account. As such, the Commonwealth argues the Superior Court was

justified to conclude the payment of restitution influenced the sentencing court’s over-all

sentencing decisions.

       The Commonwealth further argues the Superior Court’s decision in this case, far

from being an aberration or part of a pattern to circumvent the plain language of a statute,

is in fact consistent with this Court’s precedent. The Commonwealth references Dietrich

wherein the Superior Court reversed the sentencing court’s imposition of a modified

restitution amount from $10,000.00 to each victim, to $111,223.93 to one victim and

$4,258.00 to the other. The Superior Court held that the trial court failed to articulate any

reasons to support the modification that were not known at sentencing. The Superior

Court vacated the entire sentence and remanded for resentencing. This Court accepted

for consideration the question of whether “the Superior Court erred in remanding for

resentencing, instead of reinstating the sentencing court’s original restitution order.”

Dietrich, 970 A.2d at 1133. We held that a restitution amount entered at sentencing, if

sufficiently definite based on information from the parties, is not rendered illegal by

addition of the condition that the amount is “subject to modification.”        Id. at 1134.

Accordingly, this Court reinstated the original sentencing order, but vacated the

modification, noting that any future modification must comply with the requirement that

the sentencing court provide a statement of the reasons justifying the change.

       The Commonwealth next claims the Court’s decision in Commonwealth v. Hall, 80

A.3d 1204 (Pa. 2013) is also supportive of its position. Therein, this Court affirmed the

Superior Court’s determination that ordering a defendant to pay the deceased victim’s

children child support as a probation condition was improper because the record did not

reveal any basis for the award entered. Pertinent here, the Court affirmed the Superior




                                     [J-112-2019] - 11
Court’s order to vacate the sentence and remand for resentencing.8 The Commonwealth

submits that, while the instant case involves a sentence of incarceration rather than a

sentence of probation, the Hall Court’s decision to allow the sentencing court to correct

its error by revisiting the sentence overall, rather than merely vacating the restitution

segment, is instructive.

       The Commonwealth also argues that Appellant urges too narrow a focus on the

timing of the sentencing court’s setting of restitution in this case as the only illegal aspect

of the restitution sentence at issue.       The Commonwealth notes that imposing full

applicable restitution as part of a sentence is itself mandatory under Section 1106.

Therefore, the Commonwealth argues a sentencing order that omits such mandatory

restitution is illegal when entered.    This, in the Commonwealth’s view, justifies the

Superior Court’s decision to vacate the entire sentence. The Commonwealth argues that

the mandate in Section 1106(c) directing that the sentencing court “shall order full

restitution” is as unambiguous as is the language focused on by Appellant that the amount

be set “at the time of sentencing.” 18 Pa.C.S. § 1106(a). The Commonwealth contends

the resolution of these statutory mandates concerning restitution must perforce be made

in the same manner as other issues addressing the legality of a sentence.

       “[Q]uestions implicating the trial court’s power to impose restitution concern the

legality of the sentence. . . . Such issues pose questions of law, over which our review is

plenary.” Hall, 80 A.3d at 1211. In the instant matter the parties’ briefs are confined to

whether the Superior Court correctly vacated the entire sentence or should have solely

vacated the imposition of restitution. The parties focus in particular on Dinoia, a case the


8 More broadly the Court held, “it is not apparent to us that the probationary conditions
that import child support principles in the service of restitutionary and rehabilitative goals-
even if the child support ‘award’ is better tethered than the award here-are proper.” Hall,
A.3d at 1217.


                                      [J-112-2019] - 12
trial court acknowledged held “that a sentencing court may not leave the amount of

restitution open for determination at another date.” Trial Ct. Op. at 5.

       As an initial matter we recognize that the parties have not questioned that the “time

of sentencing” in this case occurred solely on June 29, 2017, after the trial court accepted

Appellant’s plea and the terms of the plea agreement. The record, however, does not

support this narrow interpretation. The circumstances of this particular case are unique

in that defense counsel at the time of sentencing agreed to proceed with sentencing but

disputed the restitution amount and requested an additional hearing. There is nothing in

the Rules of Criminal Procedure or the Judicial Code that precludes a sentencing court

from conducting a sentencing proceeding over multiple days as the needs of the parties

and the court’s schedule may necessitate.9 Accordingly, the trial court announced the

incarceration portion of the sentence with other conditions in an order dated June 29,

2017.10 In response to Appellant’s request, the order included setting a date for a further

hearing on August 28, 2017 to address certain factual issues about the ownership of the

damaged property included in the Commonwealth’s valuation of restitution.11 Trial Court

9This is of course subject to the Rule of Criminal Procedure requiring that sentencing be
held within 90 days of a conviction or plea, unless a delay is granted for good cause.
Pa.R.Crim.P. 704(A).
10 At the time of sentencing, on June 29, 2017, Appellant had served 207 days and the
trial court’s intention was to release Appellant on a detainer to Maryland. The dissent
absolves Appellant of any responsibility for requesting the restitution hearing, and
agreeing to continue it to August 28, 2017, the trial court’s next available time for the
hearing. Instead, the dissent concludes the “trial court simply ignored the commands of
Section 1106(c)” and “the Commonwealth failed to catch that error.” Dissenting Op. at 5.
This conclusion rewards gamesmanship and ignores the accommodations that were
made at Appellant’s request to challenge the restitution amount.
11Nevertheless, the dissent deems this grant of Appellant’s request as “placing the onus
on [Appellant] to maximize his own punishment.” Dissenting Op. at 5. To the contrary,
the record shows that the trial court and the Commonwealth were accommodating
defense counsel’s request for time to counter the Commonwealth’s evidence of the
restitution valuation.


                                     [J-112-2019] - 13
Order, 6/29/17.    On this record, it is apparent the sentencing court proceeded with a

segmented or bifurcated sentencing hearing, resulting in a complete and final order only

on September 15, 2017. Viewed in this manner, the sentence is compliant with Section

1106 and the issues raised by Appellant and addressed by the Superior Court moot.

      The Commonwealth raised a similar argument before the Superior Court.

However, the Superior Court did not directly discuss the issue, proceeding on the

assumption that final sentencing occurred on June 29, 2017. We conclude that, contrary

to a plain reading of the record, the Superior Court erroneously presumed that the “time

of sentencing” for the purpose of section 1106 occurred solely on June 29, 2017.

Because the final complete sentencing order was entered on September 15, 2017, we

conclude Appellant had no basis to challenge the sentencing court’s jurisdiction under

Section 1106 (c)(2).

      Accordingly, we reverse the Superior Court’s order vacating the September 15,

2017 restitution order and June 29, 2017 sentencing order, and remand for reinstatement

of said orders imposing Appellant’s judgment of sentence and restitution amount. 12


Chief Justice Saylor and Justices Baer, Todd and Dougherty join the opinion.

Chief Justice Saylor files a concurring opinion in which Justices Todd and Dougherty join.

Justice Wecht files a dissenting opinion in which Justice Donohue joins.




12Prior to oral argument, the Commonwealth submitted an unopposed motion to file a
supplemental brief, with the proposed brief attached. Appellant noted he would not file a
response, because his brief adequately addressed the additional authority contained in
the supplemental brief. We grant that motion and have considered the additional
arguments.


                                    [J-112-2019] - 14